IN THE SUPREME COURT OF PENNSYLVANIA
                           MIDDLE DISTRICT


IN RE: TAX PARCEL 27-309-216            : No. 721 MAL 2014
                                        :
SCOTT AND SANDRA RAAP                   :
                                        : Petition for Allowance of Appeal from the
                  Petitioner            : Order of the Commonwealth Court
                                        :
           v.                           :
                                        :
                                        :
STEPHEN AND KATHY WALTZ,                :
                                        :
                  Respondent            :


                                    ORDER


PER CURIAM

     AND NOW, this 18th day of March, 2015, the Petition for Allowance of Appeal is

DENIED.